ORDER
The Court on May 28, 1999, having ordered that RICHARD D. CARUSO of BRICK, who was admitted to the bar of this State in 1986, be temporarily suspended from the practice of law, pursuant to Rule 1:20 — 17(e)(1), effective June 28, 1999, unless respondent paid all administrative costs and interest assessed in a previous disciplinary matter or arranged a payment plan satisfactory to the Disciplinary Review Board prior to that date;
And the Disciplinary Review Board having reported to the Court that respondent has paid this date the sums assessed pursuant to Rule 1:20-17;
And good cause appearing;
It is ORDERED that the Order of May 28, 1999, is hereby vacated.